Per Curiam:
An examination of the charge of the learned judge of the *325court below creates in us some surprise that exception should have been taken to it.
That the owner of stolen goods should not have an action for them, because on an indictment in the quarter sessions the receiver was acquitted of the charge of having knowingly received them from the hands of the thief, is a proposition as false as it is novel. The learned judge well said: “The man who buys personal property must look out from -whom he buys it.” This is a principle alike of law and common sense, for even the most simple know that a thief has no title to transmit to anyone, and that though the purchaser may not have known that he was buying stolen goods he cannot defend against the owner. So, we cannot see what error there wras in directing the attention of the jury to what Weisse and Orth had sworn as to the quantity of the goods which they had turned over to the defendant.
There is no exception to its admission, and it is not misquoted, so that the only reason we can discover for the objection is • that it was the testimony of thieves. But as the court called the attention of the jury to this fact, as a matter affecting the credibility of the witnesses, we cannot see what else could have been done, and if the jury preferred to believe them rather than Rohm, that was the fault of that body, and not of the court.
The judgment is affirmed.